DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed June 6, 2022 has been entered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kyle G. Hepner on Thursday, August 11, 2022.
The application has been amended as follows: 
In Claim 1, line 10, “an associated frame” has been changed to --the associated frame--.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-7 are allowable over the prior art because Claim 1 sets forth a first mounting feature configured to selectively secure the housing to at least one of an associated frame and an unassociated frame or other support structure, wherein the first mounting feature includes a foot extending from the lower body,  the foot having an opening extending therethrough, wherein the foot can be received in a projection of the associated frame or a fastener can extend through the opening to secure the junction box to the unassociated frame.  This combination of limitations was not shown or suggested by the prior art.
Claims 8-14 are allowable over the prior art because Claim 8 sets forth an associated frame configured to receive the junction box, the associated frame having a second mounting feature configured to mate with the first mounting feature, wherein the junction box is configured to selectively secure to at least one of the associated frame and an unassociated frame.  This combination of limitations was not shown or suggested by the prior art.
Claims 15-20 are allowable over the prior art because Claim 15 sets forth a first mounting feature configured to selectively secure the lower body to at least one of an associated frame and an unassociated frame or other support structure, wherein the first connecting feature and the second connecting feature secure the upper body and lower body with a tool-less procedure.  This combination of limitations was not shown or suggested by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEGGY A NEILS/Primary Examiner, Art Unit 2875